Exhibit 10.31

Amendments to

the PepsiCo, Inc. 2003 Long-Term Incentive Plan,

the PepsiCo SharePower Stock Option Plan,

the PepsiCo, Inc. 1995 Stock Option Incentive Plan,

the Quaker Long-Term Incentive Plan of 1999,

the Quaker Long Term Incentive Plan of 1990 and

the PepsiCo, Inc. Director Stock Plan

(effective November 17, 2006)

 

1.

Section 10 of the PepsiCo, Inc. 2003 Long-Term Incentive Plan is hereby amended
by replacing the current text in its entirety with the following:

Dilution and Other Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, combination or
exchange of shares or other change in corporate structure affecting any class of
Common Stock, the Committee shall make such adjustments in the class and
aggregate number of shares which may be delivered under this Plan as described
in Section 5, the individual award maximums under Section 6, the class, number,
and Options Exercise Price of outstanding Options and the class and number of
shares subject to any other Awards granted under this Plan (provided the number
of shares of any class subject to any Awards shall always be a whole number), as
may be, and to such extent (if any), determined to be appropriate and equitable
by the Committee, and any such adjustment may, in the sole discretion of the
Committee, take the form of Options covering more than one class of Common
Stock. Such adjustment shall be conclusive and binding for all purposes of the
Plan.

 

2.

Section 11 of the PepsiCo SharePower Stock Option Plan is hereby amended by
replacing the current text in its entirety with the following:

Adjustment for Change in Stock Subject to Plan. In the event of any change in
the outstanding shares of Common Stock by reason of any stock split, stock
dividend, recapitalization, spin-off, merger, consolidation, combination or
exchange of shares or other similar corporate change, such equitable adjustments
shall be made in the Plan and the Options granted hereunder as, and to such
extent (if any), the Committee determines are necessary or appropriate,
including, if necessary, an adjustment in the number of shares and Option
Exercise Prices per share applicable to Options then outstanding and in the
number of shares which are reserved for issuance under the Plan. Any such
adjustment shall be conclusive and binding for all purposes of the Plan.

 

3.

Section 10 of the PepsiCo, Inc. 1995 Stock Option Incentive Plan is hereby
amended by replacing the current text in its entirety with the following:

Dilution and Other Adjustments. In the event of any change in the outstanding
shares of Common Stock by reason of any stock split, stock dividend,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change, such equitable adjustments shall be made in the
Plan and



--------------------------------------------------------------------------------

the Options granted hereunder as, and to such extent (if any), the Committee
determines are necessary or appropriate, including if necessary, an adjustment
in the number of shares and Option Exercise Prices per share applicable to
Options then outstanding and in the number of shares which are reserved for
issuance under the Plan. Any such adjustment shall be conclusive and binding for
all purposes of the Plan.

 

4.

Section 3.3 of the Quaker Long-Term Incentive Plan of 1999 is hereby amended by
replacing the current text in its entirety with the following:

Adjustments. If there is any change in the Common Stock by reason of any stock
dividend, spin-off, split-up, spin-out, recapitalization, merger, consolidation,
reorganization, combination or exchange of Shares, the limitations on the number
of Shares specified under Section 3.4, the number of Shares then available under
Section 3.1 of the Plan for Options and grants of Restricted Stock, Performance
Shares and Other Stock Based Awards, the number of Shares subject to outstanding
Options, Restricted Stock, Performance Shares and Other Stock Based Awards, and
the price thereof, as applicable, shall be adjusted by the Committee as may be,
and to such extent (if any), determined to be appropriate and equitable by the
Committee. Shares issued under the Plan through the settlement, assumption nor
substitution of outstanding awards or obligations to grant future awards as a
condition of the Company acquiring another entity shall not reduce the maximum
number of Shares available for delivery under the Plan.

 

5.

Section 3.3 of the Quaker Long Term Incentive Plan of 1990 is hereby amended by
replacing the current text in its entirety with the following:

Adjustments. If there is any change in the Common Stock of the Company by reason
of any stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, the number of
Stock Appreciation Rights and number and class of shares available for Options
and grants of Restricted Stock, Performance Shares and Other Stock Based Awards
and the number of Shares subject to outstanding Options, Stock Appreciation
Rights, grants of Restricted Stock and Performance Shares, and Other Stock Based
Awards, and the price thereof, as applicable, shall be adjusted by the Committee
as may be, and to such extent (if any), determined to be appropriate and
equitable by the Committee.

 

6.

Section 7 of the PepsiCo, Inc. Director Stock Plan is hereby amended by
replacing the current text in its entirety with the following:

Dilution and Other Adjustments. The number and kind of shares of PepsiCo Capital
Stock issuable under the Plan, or which may be awarded to any participant, shall
be adjusted proportionately by the Employee Directors, as may be, and to such
extent (if any), determined to be appropriate and equitable by the Employee
Directors, to reflect stock dividends, stock splits, recapitalizations, mergers,
consolidations, combinations or exchanges of shares or other similar corporate
changes.